department of the treasury internal_revenue_service washington d c contact person identification_number telephone number go b3 tax_exempt_and_government_entities_division uil numbers date jan employer_identification_number legends trust bank company b y o u d o u o dear sir or madam this is in reference to your ruling_request dated date concerning the federal income and private_foundation tax consequences of a judicially authorized amendment of the trust that would eliminate all noncharitable interests in the trust bank is currently the sole trustee of the trust b one of the founders and a long-time president of the company transferred to his sons certain money and securities as a fund to be used by them in such manner as they in their discretion determined would best perpetuate his memory and serve the useful purpose of benefiting the employees of company and such other worthy causes as they in their discretion determined deserved financial assistance in pursuance of that purpose the sons held and administered said fund as a_trust fund in desiring to provide a memorial to their father for the permanent administration of the trust fund in the manner consistent with his expressed desires the sons transferred and assigned all of said fund to themselves as the individual trustees and a financial_institution as the corporate trustee to hold and administer the trust funds as the trust in accordance with the provisions set forth in the agreement of trust executed on august y by the three sons 804n the trust represents that the trustee pursuant to the agreement of trust is authorized to make discretionary distributions of the trust’s income and principal the trust also represents that it is authorized on a discretionary basis to make loans to employees of company to promote employee home ownership or to advance any other purposes that the trustee determines to be of assistance to such employees if in any given year the trustee has not lent out the full amount available for loans to employees the trustee is authorized to make similar loans to other worthy persons the trustee is authorized to make loans that will benefit employees of the company and other worthy persons’ without regard to charitable criteria such as financial need lack of access to adequate housing because of local prejudice and discrimination or the desirability of combating community deterioration as a consequence of the trustee’s discretion not all of the unexpired interests in the trust are devoted to charitable purposes described in sec_170 of the internal_revenue_code code and the trust is therefore a split-interest trust described in sec_4947 of the code the trust identifies itself as a sec_4947 trust on its tax returns and does not claim the deduction under sec_642 for amounts permanently set_aside for exclusively charitable purposes which resulted in the trust having to pay capital_gains_tax on its capital_gain income the trust’s fiscal_year is the calendar_year the trust has obtained a judgment of the appropriate court authorizing the trustee to amend the trust in such manner as to qualify the trust as a charitable foundation qualifying as a tax-exempt_organization described in sec_501 of the code the judgment is subject_to the trust obtaining a favorable ruling from the internal_revenue_service stating that the trust as amended and restated will not result in the recognition of taxable_income or gain by the trust or cause a termination of the trust under sec_507 the proposed amendment by eliminating all noncharitable interests is intended to qualify the trust as a tax-exempt_organization described in sec_501 of the code that is a private_foundation and the trust will file form_1023 application_for recognition of exemption after the receipt of favorable rulings hereunder the trust represents that the pertinent terms of the proposed amendment provide that the trust assets are irrevocably dedicated to charitable purposes prohibit the inurement of trust assets to the benefit of individuals or noncharitable organizations require compliance with the minimum distribution_requirements of sec_4942 of the code which mandate that a private_foundation make qualifying distributions equal to five percent of the fair_market_value of its net investment_assets each year provide that the trustee shall not i engage in any act of self-dealing as defined in sec_4941 ii acquire or retain any excess_business_holdings as defined in sec_4943 iii make any investments in such manner as to incur tax_liability under sec_4944 or iv make any taxable_expenditures as defined in sec_4945 impose limitations on lobbying activity and prohibit electioneering and provide that upon dissolution the trust’s assets be distributed to or for_the_use_of such charitable_organization or organizations as shall qualify under sec_501 the trust has requested rulings that the adoption of the proposed amendment will not result in recognition of taxable_income or gain by the trust the adoption of the proposed amendment will not cause sec_507 of the code to apply to the trust upon the trust's timely filing of form_1023 seeking exemption from taxation under sec_501 after receiving a favorable ruling hereunder the determination of the trust’s tax-exempt status will be effective as of the effective date of the proposed amendment the taxable_year of the trust as a taxable trust will end on the day preceding the date the proposed amendment to the trust is effective and a new taxable_year of the trust as a tax-exempt_entity ending on the last day of the calendar_year in which the amendment occurs will commence on the date the proposed amendment is effective ruling_request sec_61 of the code provides that gross_income includes gains derived from dealings in property sec_1001 of the code provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 of the code except as otherwise provided in subtitle a provides that the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations regulations provides as a general_rule that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained for purposes of sec_1001 of the code in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite based on the information submitted and the representations made in the ruling_request the trust will be amended pursuant to a judgment of the court solely in order to qualify the trust as a tax-exempt_organization described in sec_501 of the code there will be no change in the assets of the trust nor will there be any sale or disposition of trust property within the meaning of sec_1001 as a result of the amendment of the trust accordingly no gain_or_loss will be realized by the trust under sec_61 or sec_1001 as a result of the amendment of the trust ruling_request sec_507 of the code provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 sec_4947 of the code provides generally that split-interest_trusts are subject_to the provisions of sec_507 sec_4941 and sec_4945 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_4947 of the code provides however that sec_4947 shall not apply with respect to any amounts transferred in trust before date sec_53_4947-1 of the foundation and similar excise_taxes regulations foundation regulations provides that if an asset which was transferred in trust before date is sold or exchanged after date any asset received by the trust upon the sale_or_exchange shall be treated as an asset which was transferred in trust before date because the trust was established prior to date with the initial transfer of funds and securities and no other contributions have been received by the trust since that time the trust will not be treated as a private_foundation pursuant to sec_4947 of the code as a result sec_507 does not apply to the trust ruling_request sec_501 of the code provides that an organization described in subsection c or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_53_4947-1 of the foundation regulations provides that a split-interest trust in which all of the unexpired interests are charitable_remainder interests and in which some or all of the charitable beneficiaries are not entitled to distributions of corpus shall continue to be treated as a split-interest trust under sec_4947 of the code rather than a charitable_trust under sec_4947 for a reasonable period of settlement after the expiration of the noncharitable interest sec_53_4947-1 of the foundation regulations states that for purposes of satisfying the organizational_test described in sec_1 c -1 b of the regulations when a charitable_trust seeks an exemption from taxation under sec_501 of the code a charitable_trust shall be considered organized on the day it first becomes subject_to sec_4947 sec_1_508-1 of the regulations allows a new organization to obtain a determination that it is a tax-exempt_organization described in sec_501 and such determination will relate back to the date of its organization if its form_1023 application is filed no later than months from the end of the month of its organization during the period of settlement of the trust the trustee represents that it will endeavor to obtain recognition of the trust as a tax-exempt_organization described in sec_501 of the code effective as of the date of the proposed amendment of the trust when the trust will cease to have any noncharitable beneficiaries the trust is governed by sec_4947 of the code upon the trustee completing the ordinary duties of administration necessary for settlement of the trust caused by the expiration of the noncharitable interest since there is no specific current noncharitable trust beneficiaries the effective date of the proposed amendment would be the day the trust first becomes subject_to sec_4947 therefore the determination of the trust’s tax-exempt status under sec_501 pursuant to a timely filed form_1023 application should be effective as of the effective date of the proposed amendment in this ruling we have not determined whether the trust will actually meet the requirements of sec_501 and sec_501 of the code we merely have based our ruling on the fact that the trust will apply for recognition of exemption from federal_income_tax under those sections ruling_request the trust which will be a split-interest trust immediately before it is amended by the trustee under the terms of the proposed amendment is given a reasonable period of settlement before it is treated as a charitable_trust upon receipt of a favorable ruling on the trust’s tax- exempt status under sec_501 a of the code during such period of settlement the taxable_year of the trust as a taxable trust will end on the day preceding the effective date of the proposed amendment to the trust and a new taxable_year of the trust as a tax-exempt_entity will commence on the date the proposed amendment is effective and end on the last day of the calendar_year the present taxable_year of the trust in which the proposed amendment to the trust occurs therefore we rule as follows that the adoption of the proposed amendment will not result in recognition of taxable_income or gain by the trust that the adoption of the proposed amendment will not cause sec_507 of the code to apply to the trust that upon the trust’s timely filing of form_1023 seeking exemption from taxation under sec_501 after receiving a favorable ruling hereunder the determination of the trust’s tax-exempt status will be effective as of the effective date of the proposed amendment if the trust is otherwise determined to be exempt that the taxable_year of the trust as a taxable trust will end on the day preceding the date the proposed amendment to the trust is effective and a new taxable_year of the trust as a tax-exempt_entity ending on the last day of the calendar_year in which the amendment occurs will commence on the date the proposed amendment is effective you have added language in the trust number above regarding the general lobbying restriction for sec_501 of the code organizations be advised that sec_4945 specifically restricts private_foundations from engaging in legislative activity this ruling is limited to the applicability of the code to the issues ruled on herein this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely cokxske horse robert c harper jr manager exempt_organizations technical group
